DISMISS and Opinion Filed January 31, 2020




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01287-CV

                         OLIVA GIL, Appellant
                                 V.
 CITY OF KAUFMAN, KAUFMAN COUNTY, KAUFMAN INDEPENDENT SCHOOL
 DISTRICT, AND TRINITY VALLEY COMMUNITY COLLEGE DISTRICT, Appellees

                      On Appeal from the 422nd Judicial District Court
                                  Kaufman County, Texas
                            Trial Court Cause No. 102446-422

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                Opinion by Chief Justice Burns

       We questioned our jurisdiction over this appeal from the trial court’s “final order” as the

clerk’s record did not reflect a final order, or any appealable order, had been signed. See Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (appeal may be taken only from final judgment

or appealable order). In a letter brief, filed at our request, appellant agrees we lack jurisdiction.

       Because nothing before us demonstrates we have jurisdiction, we dismiss the appeal and

all pending motions. See TEX. R. APP. P. 42.3(a).



                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE
191287F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 OLIVA GIL, Appellant                              On Appeal from the 422nd Judicial District
                                                   Court, Kaufman County, Texas
 No. 05-19-01287-CV        V.                      Trial Court Cause No. 102446-422.
                                                   Opinion delivered by Chief Justice Burns,
 CITY OF KAUFMAN, KAUFMAN                          Justices Whitehill and Nowell participating.
 COUNTY, KAUFMAN INDEPENDENT
 SCHOOL DISTRICT, AND TRINITY
 VALLEY COMMUNITY COLLEGE
 DISTRICT, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered January 31, 2020.




                                             –2–